Filed 2/27/14 P. v. Elkins CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




THE PEOPLE,                                                                                  C072852

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F5619A)

         v.

PATRICK SENECA ELKINS,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                  PROCEDURAL AND FACTUAL BACKGROUND1
        In October 2012, James Kenyon reported his pool cue bag was stolen from his
truck while he was watching a ball game. There were cue sticks in the bag worth over
$600. Kenyon drove around the neighborhood and saw Sara Riddle carrying his bag into
her apartment. He reported this information to law enforcement. Law enforcement went
to the apartment. Riddle denied taking anything. Defendant came to the door of the
apartment and admitted having the pool cues. Riddle and defendant were arrested for
theft and receiving stolen property. Subsequently, a search warrant was executed in the
apartment and additional stolen property was found.
        An information charged defendant with receiving stolen property (Pen. Code,
§ 496, subd. (a))2 with a special allegation that his prior burglary conviction rendered him
eligible for sentencing to state prison. Defendant pleaded no contest to the charge with a
two-year lid. The trial court sentenced defendant to a term of two years in state prison,
ordered defendant to pay a $480 restitution fine (§ 1202.4), a $30 administrative fee
(§ 1205, subd. (d)), a $40 court security fee (§ 1465.8, subd. (a)(1)), a total of $526 in
direct victim restitution to a number of victims and awarded defendant a total of 53 days
of presentence custody credit. Defendant did not obtain a certificate of probable cause.
                                    WENDE REVIEW
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within



1 Because this matter was resolved by plea, the facts are taken from a summary of the
police report in the probation report, as that served as the stipulated factual basis of the
plea.
2   Undesignated statutory references are to the Penal Code.

                                               2
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                                        MURRAY                , J.



We concur:



      MAURO                 , Acting P. J.



      DUARTE                , J.




                                             3